Citation Nr: 0426344	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  00-05 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES


1.  Entitlement to a rating in excess of 20 percent for a low 
back disability, prior to February 23, 2004.  

2.  Entitlement to a combined rating in excess of 40 percent 
for a low back disability, from February 23, 2004.

3.  Entitlement to a rating in excess of 10 percent for 
tinnitus.

4.  Entitlement to a rating in excess of 10 percent for 
bilateral hearing loss.

5.  Entitlement to a compensable rating for left ring finger 
fracture residuals.

6.  Entitlement to a compensable rating for left tympanic 
membrane perforation.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1975 to June 1997.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a May 1998 rating 
decision by Department of Veterans Affairs (VA) Regional 
Office (RO) in Fort Harrison, Montana which granted service 
connection for a low back disorder (characterized as 
lumbosacral strain with degenerative changes), bilateral 
hearing loss, tinnitus, left ring finger fracture residuals 
and left tympanic membrane perforation.  The disorders were 
each rated noncompensable, effective July 1, 1997 (the day 
following the date of the veteran's discharge from service).  
A hearing before a hearing officer at the Fort Harrison RO 
was held in April 2000.  [The veteran's claims file is now 
under the jurisdiction of the Boise, Idaho RO.]  In October 
2000, the rating for the low back disability (recharacterized 
as degenerative disc disease and degenerative arthritis of 
the lumbar spine ) was increased to 20 percent, effective 
July 1, 1997.  The ratings for bilateral hearing loss and 
tinnitus were increased to 10 percent, each, also effective 
July 1, 1997.

In July 2003 the Board remanded the case for additional 
development of the evidence, and to satisfy certain due 
process considerations.  The Board also notified the veteran 
that as he had relocated from Montana to Idaho, he needed to 
designate a representative situated in Idaho if he desired 
representation.  He was provided a list of Veterans' Service 
Organizations in September 2003, but has not designated 
another representative.  

In a March 2004 rating decision, the RO assigned a separate 
20 percent rating for right lumbar radiculopathy, effective 
February 23, 2004; the date of the VA orthopedic examination 
showing such symptoms.  The rating for orthopedic symptoms 
was continued at 20 percent.  The combined rating for low 
back disability became 40 percent effective February 23, 
2004.  The appeal regarding the rating(s) for low back 
disability has been recharacterized as involving two issues 
to reflect that "staged" ratings are at issue.

The issue of entitlement to a rating in excess of 10 percent 
for bilateral hearing loss is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  You will 
be notified if any action on your part is required.


FINDINGS OF FACT

1.  Prior to May 10, 2000 the veteran's service connected low 
back disability was diagnosed by history; physical 
examination was negative.  

2.  From May 10, 2000 to February 23, 2004, the veteran's low 
back disability was manifested by severe limitation of lumbar 
motion; pronounced disc disease was not shown, nor were there 
ankylosis, neurologic symptoms warranting separate rating, or 
(from September 23, 2002) incapacitating episodes.  

3.  From February 23, 2004, the service connected low back 
disability has been manifested by no more than moderate 
limitation of lumbar spine motion, and no more than moderate 
incomplete paralysis of the sciatic nerve; ankylosis or 
incapacitating episodes are not shown.  

4.  The 10 percent rating assigned for the veteran's tinnitus 
is the schedular maximum; factors warranting extraschedular 
evaluation are neither shown nor alleged.

5.  The veteran's left ring finger fracture residuals are 
manifested by complaints of mild pain with inclement weather; 
no functional loss is clinically shown; amputation or factors 
warranting extraschedular evaluation are not shown.

6.  The current noncompensable rating for left tympanic 
membrane perforation is the only schedular rating provided 
for that disability; factors warranting extraschedular 
consideration are neither shown nor alleged.


CONCLUSIONS OF LAW

1.  The veteran's service connected low back disability 
warrants staged ratings of no more than 20 percent prior to 
May 10 2000 and 40 percent from May 10 2000; a (combined) 
rating in excess of 40 percent is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§  4.7, 4.71a, 
Diagnostic Codes (Codes) 5292, 8520 (2003), 5293 (effective 
prior to and from September 23, 2002), 5242 and 5243 
(effective September 26, 2003).  

2.  A rating in excess of 10 percent for tinnitus is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.87, Code 6260 (including as amended 
June 10, 1999 and June 13, 2003).

3.  A compensable rating is not warranted for left ring 
finger fracture residuals.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Code 5227 (in effect 
prior to and from August 26, 2002).

4.  A compensable rating is not warranted for left tympanic 
membrane perforation.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.7, 4.87, Code 6211 (effective prior to, 
and as amended from, June 10, 1999).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been published.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  The RO properly provided notice to the veteran 
regarding these "downstream" issues in a February 2000 SOC, 
and in October 2000 and March 2004 supplemental SOCs.  See 
VAOPGCPREC 8-2003.  

Further, well-groundedness is not an issue; these matters 
have been addressed on the merits.  The veteran was notified 
why his claims were denied in the May 1998 rating decision 
and in the SOC.  A June 2001 letter to the veteran informed 
him of some notice of the VCAA.  While a RO "Tiger Team" 
letter in September 2003 did not specifically mention 
"VCAA" and included language pertaining to service 
connection claims, a subsequent supplemental SOC (SSOC) in 
March 2004 properly advised the veteran of what was needed to 
establish higher ratings for the disabilities at issue and of 
his and VA's respective responsibilities in claims 
development.  The SOC and SSOC advised the veteran of what 
the evidence showed.  The SSOC provided pertinent VCAA 
language.  The September 2003 letter also advised the veteran 
that evidence received within a year would be considered.  

Regarding timing of notice, it is noteworthy that the issues 
on appeal are "downstream" issues, i.e., claims seeking 
increases from the initial ratings assigned with the grant of 
service connection.  Consequently, notice via a SOC was 
proper.

As to notice content, the September 2003 letter advised the 
veteran to submit "any additional VA or non-VA evidence you 
may have" regarding the claims.  The March 2004 SSOC (at 
page 3) advised him to "provide any evidence in [his] 
possession that pertains" to his claims.  [The veteran has 
also been notified of certain recent regulatory changes 
(discussed below) regarding his service-connected low back, 
left finger and tinnitus disorders.]  He has received all 
essential notice, and is not prejudiced by any technical 
notice deficiency along the way.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and postservice VA 
treatment records.  He has been afforded VA examinations, 
most recently in February 2004.  He has not identified any 
pertinent records outstanding.  VA's duties to assist, 
including those mandated by the VCAA, are met.

Factual Basis

On VA examination in November 1998 history of crush injury to 
the left little finger, DIP [distal interphalangeal] with 
documented decreased range of motion was diagnosed.  Tympanic 
membranes were visualized without erythema or air fluid 
levels.  History of low back pain, negative examination, was 
diagnosed.  

An October 1999 VA outpatient treatment record shows that the 
veteran's left ear canal was normal, with tympanic membrane 
bulging and visible old white scar tissue.

On March 2000 VA audiometry right ear puretone thresholds in 
the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz (Hz) 
were 50, 65, 80 and 110 decibels, respectively, for an 
average of 76 decibels.  Speech recognition ability in the 
right ear was 88 percent.  Left ear puretone thresholds at 
the corresponding four frequencies were 30, 30, 75 and 105 
decibels, respectively, for an average of 60 decibels.  
Speech recognition ability in the left ear was 80 percent.  
Moderate to severe sensorineural hearing loss was diagnosed.  

On May 2000 fee-basis orthopedic examination the veteran 
complained of midlumbar pain without radiation.  Range of 
motion studies showed flexion to 50 degrees, extension to 5 
degrees and bilateral lateral tilt to 10 degrees.  No obvious 
muscle spasm was noted on motion testing.  Diagnoses included 
congenital spondylolisis, spondylolisthesis, degenerative 
disc disease and degenerative arthritis.  Status post 
fracture of the distal portion of the middle phalanx of the 
left ring finger with excellent bony healing, and 
capsulodesis about the joint with tenodesis restricting 
active motion of distal joint of the left little finger was 
also diagnosed.  

A January 2004 VA outpatient treatment record shows that the 
veteran complained of chronic back pain with occasional 
flare-ups.  He also complained of chronic tinnitus and used 
bilateral hearing aids.  

On February 2004 VA orthopedic examination the veteran 
complained of low back pain at least every other day, and of 
mild stiffness and weakness of the right leg about every 2 to 
3 weeks.  He did not complain of numbness or tingling of the 
legs, but complained of pain on motion, increased fatigue on 
activity, and aggravation of pain by prolonged standing.  He 
denied flare-ups.  It was noted that there were no episodes 
of back pain requiring bed rest.  Range of motion and joint 
function were mildly limited due to pain, fatigue and 
weakness.  Mild lack of endurance on repetitive use was also 
noted.  The veteran denied recent treatment for back 
complaints.  The examiner noted that the veteran was working 
full time.

Examination revealed lumbar spine range of motion to be 
flexion to 60 degrees and extension to 15 degrees; both 
caused mild to moderate pain.  Right and left lateral flexion 
was to 20 degrees, right rotation was to 20 degrees and left 
rotation was to 25 degrees.  The examiner observed that there 
was a considerable loss of range of motion since a November 
1998 VA examination.  There was no paraspinal spasm, but mild 
sciatic notch tenderness was noted on the right.  Patellar 
and Achilles reflexes were normal and equal bilaterally.  
There was a sensory loss of lumbar dermatomes, indicative of 
neuropathy of these dermatomes secondary to the back 
disorder.  

The veteran denied significant left ring finger symptoms, 
except some aching pains during inclement weather.  
Examination showed no motion of the interphalangeal joint.  
The finger reached almost to the median transverse full fold 
of the palm.  The diagnoses were:  degenerative joint disease 
of the lumbar spine with L4, 5 and S1 radiculopathy, right; 
and fusion of distal interphalangeal joint of the left ring 
finger, mildly symptomatic.  

On VA audiological evaluation in February 2004 the veteran 
complained of bilateral hearing loss and tinnitus.  A history 
of bilateral ruptured eardrums was noted.  The tinnitus was 
described as bilateral and constant.  Audiometry revealed 
that right ear puretone thresholds in the frequencies of 
1,000, 2,000, 3,000, and 4,000 Hz were 25, 50, 85 and 105 
decibels, respectively, for an average of 66 decibels.  
Speech recognition ability in the right ear was 84 percent.  
Left ear puretone thresholds in corresponding frequencies 
were 15, 35, 65 and 100 decibels, respectively, for an 
average of 54 decibels.  Speech recognition ability in the 
left ear was 88 percent.  Mild to profound mixed right ear 
hearing loss and mild to profound left ear high frequency 
sensorineural hearing loss was diagnosed.

In a March 2004 addendum to the February 2004 orthopedic 
examination report, the VA examining physician noted that 
motor deficit of the right lower extremity was "moderate" 
(limping gait) with no significant muscular atrophy.  
Concerning the left finger, he added that no flare-ups were 
reported and no functional loss was demonstrated.  Motion of 
the finger was noted to be to within 2 inches of the median 
transverse fold.

Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When a question arises as to which of two ratings under a 
particular Code applies, the higher evaluation is assigned if 
the disability picture more closely approximates the criteria 
for the higher rating; otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.  
It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Where, as here, the issues involve the assignment of an 
initial rating for a disability following the award of 
service connection for that disability, the entire history of 
the disability must be considered and, if appropriate, staged 
ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 
(1999).

In exceptional cases where evaluations provided by the Rating 
Schedule are found to be inadequate an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to a 
service-connected disorder.  38 C.F.R. § 3.321(b).

Words such as "moderate" and "marked" are not defined in 
the Rating Schedule.  "Moderate" is defined as "of average 
or medium quality, amount, scope, range, etc."  Webster's 
New World Dictionary, Third College Edition (1988), 871.  
"Marked" is defined as "noticeable; obvious; appreciable; 
distinct; conspicuous."  Id. at 828.  In any event, rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.

Code 5292 provides that moderate limitation of motion of the 
lumbar spine warrants a 20 percent rating.  Severe limitation 
of motion of the lumbar spine is necessary for the maximum, 
40 percent, rating.  38 C.F.R. § 4.71a.

Code 8520 provides that incomplete paralysis of the sciatic 
nerve warrants a 20 percent rating if moderate, a 40 percent 
rating if moderately severe, and a 60 percent rating if 
severe (with marked muscular atrophy).  80 percent is 
warranted for complete paralysis of the sciatic nerve. With 
complete paralysis of the sciatic nerve, the foot dangles and 
drops, there is no active movement possible of muscles below 
the knee, and flexion of the knee is weakened or (very 
rarely) lost.  38 C.F.R. § 4.124a.  
The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of lost or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124a.

Although higher ratings are provided under Codes 5242, 5286 
and 5289 for ankylosis of the spine, these Codes do not 
apply, as ankylosis is not shown.  Ankylosis is the 
immobility and consolidation of a joint.  Lewis v. Derwinski, 
3 Vet. App. 259 (1992).  

Prior to September 23, 2002, 38 C.F.R. § 4.71a, Code 5293 
provided a 20 percent rating for moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent rating 
required severe intervertebral disc syndrome with recurring 
attacks with intermittent relief.  A 60 percent rating 
required pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy (that 
is, with characteristic pain and demonstrable muscle spasm 
and an absent ankle jerk or other neurological findings 
appropriate to the site of the diseases disc) and little 
intermittent relief.

Code 5293 was revised effective September 23, 2002.  See 67 
Fed. Reg. 54349 (August 22, 2002).  The revised Code 5293 
provided that intervertebral disc syndrome should be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method resulted in the higher 
rating.  A 20 percent rating was warranted for intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months; a 40 percent rating was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months; and a 60 percent rating 
required incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months.

Note (1) to revised Code 5293 provides that, "an 
incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note (2) provides:  When 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using criteria for the 
most appropriate neurologic diagnostic code or codes.  Note 
(3) provides:  If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.

The criteria for rating disabilities of the spine were 
revised again effective September 26, 2003.  The new 
revisions provide that degenerative arthritis of the spine, 
Code 5242, is rated under a General Rating Formula for 
Diseases and Injuries of the Spine with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.  The General Rating Formula for Diseases 
and Injuries of the Spine provides that a 20 percent rating 
is warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent rating 
is warranted for forward flexion of the thoracolumbar spine 
30 degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating requires 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent rating requires unfavorable ankylosis of the 
entire spine.

A Note to the General Rating Formula for Diseases and 
Injuries of the Spine provides that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, and 
left and right lateral rotation are zero to 30 degrees.
The factors of disability reside in reductions of their 
normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  See 38 C.F.R. § 4.45.  Weakness is 
also as important as limitation of motion, and a part, which 
becomes painful on use must be regarded as seriously 
disabled.  See 38 C.F.R. § 4.40.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint.  See 38 
C.F.R. § 4.59.  The Court held that a diagnostic code based 
on limitation of motion of a joint did not subsume 38 C.F.R. 
§ 4.40 and that 38 C.F.R. § 4.14, which prohibits rating the 
same disability under different diagnoses, did not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including during 
flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The VA Rating Schedule that addresses the ear and other sense 
organs was amended, effective June 10, 1999, and was again 
amended effective June 13, 2003.

Under the criteria in effect prior to June 10, 1999, Code 
6260 provided that persistent tinnitus, which was a symptom 
of a head injury, a concussion or acoustic trauma, warranted 
a 10 percent rating.  38 C.F.R. § 4.87, Code 6260 (in effect 
prior to June 10, 1999).  Under the criteria in effect from 
June 10, 1999 to June 12, 2003, if the tinnitus was 
recurrent, a maximum 10 percent rating was warranted.  (The 
revised criteria removed the requirement that tinnitus be a 
symptom of either a head injury, a concussion, or of acoustic 
trauma.)  38 C.F.R. § 4.87, Code 6260 (in effect from June 
10, 1999 to June 12, 2003).

Under the criteria in effect from June 13, 2003, a 10 percent 
rating is assigned for recurrent tinnitus.  The revised 
criteria provides that a separate evaluation for tinnitus may 
be combined with an evaluation under diagnostic codes 6100, 
6200, 6204, or other diagnostic code, except when tinnitus 
supports a rating under one of those diagnostic codes.  The 
criteria further provides that only a single evaluation for 
recurrent tinnitus will be assigned, whether the sound is 
perceived in one ear, both ears, or in the head.  It was 
noted that objective tinnitus (in which the sound is audible 
to other people and has a definable cause that may or may not 
be pathologic) was not to be evaluated under this diagnostic 
code, but evaluated as part of any underlying condition 
causing it.  68 Fed. Reg. 25822- 25823 (May 14, 2003) 
(codified as amended at 38 C.F.R. § 4.87, Code 6260).

In Wanner v. Principi, 17 Vet. App. 4 (2003), the Court 
concluded that the part of the pre-June 10, 1999, version of 
Code 6260 which contained a trauma requirement for the 
assignment of a 10 percent rating for tinnitus was invalid.  
This matter is moot here as the veteran has been assigned a 
10 percent rating for tinnitus since July 1, 1997, the date 
of service connection grant.

VA's General Counsel has held that Code 6260 as in effect 
previously and as amended, authorizes a single 10 percent 
rating for tinnitus, regardless of whether tinnitus is 
perceived as unilateral, bilateral, or in the head.  The 
General Counsel held that separate ratings for tinnitus for 
each ear may not be assigned under Code 6260 or any other 
diagnostic code.  VAOPGCPREC 2-2003 specifically indicates 
that it has retroactive effect.  VAOPGCPREC 2-2003.

The veteran's service-connected left ring finger fracture 
residuals have been rated under the criteria in Code 5227.  

Under 38 C.F.R. § 4.71a (as in effect prior to August 26, 
2002), in classifying the severity of ankylosis and 
limitation of motion of single digits and combinations of 
digits the following rules will be observed:

(1)  Ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, with either joint in extension or in 
extreme flexion, will be rated as amputation.

(2)  Ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, even though each is individually in 
favorable position, will be rated as unfavorable ankylosis.

(3)  With only one joint of a digit ankylosed or limited in 
its motion, the determination will be made on the basis of 
whether motion is possible to within 2 inches (5.1 cms.) of 
the median transverse fold of the palm; when so possible, the 
rating will be for favorable ankylosis, otherwise 
unfavorable.  38 C.F.R. § 4.71a, Notes following Code 5215.

Under 38 C.F.R. § 4.71a, Code 5227 (prior to August 26, 
2002), which governs disability evaluations due to ankylosis 
of individual fingers, other than the thumb, index finger and 
middle finger, a noncompensable rating is warranted where 
ankylosis of such a finger has been demonstrated.  [Ankylosis 
is defined as immobility and consolidation of a joint due to 
disease, injury, or surgical procedure.  See Shipwash v. 
Brown, 8 Vet. App. 218, 221 (1995); see also Lewis, supra.]  

A Note to Code 5227 indicates that, in cases involving 
extremely unfavorable ankylosis, the condition will be 
evaluated as amputation under Codes 5152 through 5156.  
Extremely unfavorable ankylosis of the fingers exists when 
all joints are in extension or in extreme flexion or with 
rotation and angulation of the bones and this will be rated 
as an amputation.  38 C.F.R. § 4.71a, Notes following Code 
5219.

Effective in August 26, 2002, a new regulation was 
promulgated concerning limitation of motion of individual 
digits.  See 67 Fed. Reg. 48784-48787 (July 26, 2002).  The 
veteran, as earlier indicated, has been provided these newly 
revised regulations.  The criteria for rating disability of 
single digits remained essentially unchanged.  Specifically, 
the rating criteria in effect both prior to and from August 
26, 2002 provide that ankylosis of individual fingers is 
rated non-compensable.

Under 38 C.F.R. § 4.71a (effective August 26, 2002), in 
classifying the severity of ankylosis and limitation of 
motion of single digits and combinations of digits the 
following rules will be observed:

(1)  For the index, long, ring, and little fingers (digits 
II, III, IV, and V), zero degrees of flexion represents the 
fingers fully extended, making a straight line with the rest 
of the hand.  The position of function of the hand is with 
the wrist dorsiflexed 20 to 30 degrees, the 
metacarpophalangeal and proximal interphalangeal joints 
flexed to 30 degrees, and the thumb (digit I) abducted and 
rotated so that the thumb pad faces the finger pads.  Only 
joints in these positions are considered to be in favorable 
position.  For digits II through V, the metacarpophalangeal 
joint has a range of zero to 90 degrees of flexion, the 
proximal interphalangeal joint has a range of zero to 100 
degrees of flexion, and the distal (terminal) interphalangeal 
joint has a range of zero to 70 or 80 degrees of flexion.

(3)  Evaluation of ankylosis of the index, long, ring, and 
little fingers:

(i)  If both the metacarpophalangeal and proximal 
interphalangeal joints of a digit are ankylosed, and either 
is in extension or full flexion, or there is rotation or 
angulation of a bone, evaluate as amputation without 
metacarpal resection, at proximal interphalangeal joint or 
proximal thereto.

(ii)  If both the metacarpophalangeal and proximal 
interphalangeal joints of a digit are ankylosed, evaluate as 
unfavorable ankylosis, even if each joint is individually 
fixed in a favorable position.

(iii)  If only the metacarpophalangeal or proximal 
interphalangeal joint is ankylosed, and there is a gap of 
more than two inches (5.1 cm.) between the fingertip(s) and 
the proximal transverse crease of the palm, with the 
finger(s) flexed to the extent possible, evaluate as 
unfavorable ankylosis.

(iv)  If only the metacarpophalangeal or proximal 
interphalangeal joint is ankylosed, and there is a gap of two 
inches (5.1 cm.) or less between the fingertip(s) and the 
proximal transverse crease of the palm, with the finger(s) 
flexed to the extent possible, evaluate as favorable 
ankylosis.

Under 38 C.F.R. § 4.71a, Code 5227 (effective August 26, 
2002), which governs disability evaluations due to ankylosis 
of the ring or little finger, a noncompensable rating is 
warranted where ankylosis of such finger is demonstrated.  A 
10 percent rating requires amputation.   See 38 C.F.R. § 
4.71a, Codes 5155, 5227, 5230.

The veteran's of the left Tympanic membrane perforation is 
rated under Code 6211.  As noted, regulatory changes amended 
the VA Rating Schedule for rating disabilities of the ears.  
However, the amended regulations did not result in any 
changes to Code 6211.  Therefore, the veteran will not be 
prejudiced by the Board's adjudication of this claim.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Code 6211 provides 
a single noncompensable rating for perforation of the 
tympanic membrane.  While a compensable ratings may be 
warranted where there is associated chronic otitis media, 
such disability is not shown here.  

Analysis

At the outset, regarding all disabilities addressed on the 
merits below other than of the low back, the Board finds that 
each has remained essentially unchanged throughout the 
appellate period, and that "staged" ratings are not 
indicated.

Staged Ratings for Low Back Disability 

Under the various applicable rating criteria, to warrant the 
next higher, 40 percent, rating prior to February 23, 2004, 
there had to be, in part, either severe limitation of motion 
of the lumbosacral spine; severe intervertebral disc 
syndrome, with recurring attacks and intermittent relief; 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, a positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space, or some of the 
above with abnormal mobility on forced motion shown during 
that period of time; ankylosis (here not shown); or (from 
September 23, 2002) incapacitating episodes.  This claim has 
been pending since the veteran's discharge from service, and 
he is entitled to ratings under the revised criteria, from 
their respective effective dates.  

Prior to May 10, 2000, the only basis for rating the low back 
disability was the November 1998 VA examination, when 
examination of the low back was negative, and the disability 
was diagnosed by history.  Based on that examination, a 
rating in excess of 20 percent for low back disability was 
not warranted under any applicable rating criteria.  

Findings on fee-basis orthopedic examination on May 10, 2000 
reflect severe limitation of motion, and warrant a 40 percent 
rating under Code 5292 as to the date of the examination.  A 
rating in excess of 40 percent was not warranted because 
pronounced disc disease was not shown (nor was ankylosis).  
Likewise, there was no evidence of neurologic symptoms 
warranting a separate rating (to be combined with the 
orthopedic rating).  Although the veteran's low back could be 
rated based on incapacitating episodes from September 23, 
2002, such episodes (as defined) have never been shown.  

The February 2004 examination provided another evidentiary 
basis for rating the low back disability as symptoms 
warranting a 20 percent rating for moderate (but not greater) 
incomplete paralysis of the sciatic nerve were noted.  
However, flexion of lumbar spine was to 60 degrees, 
warranting no more than a 20 percent rating under the General 
Formula for Rating Disabilities of the Spine.  Combined with 
the 20 percent rating for neurologic impairment, this 
amounted to a 40 percent rating for low back disability 
(leaving the combined rating for low back disability rating 
unchanged from the 40 percent which was assigned under Code 
5292).  Rating under the revised criteria is more 
appropriate, as it better reflects the nature of the 
disability.  

As was noted, ankylosis of the spine or incapacitating 
episodes have never been shown.  Consequently, a rating in 
excess of 40 percent is not in order.

Tinnitus

The veteran's tinnitus is rated at the 10 percent maximum 
provided by the rating schedule for such disability.  Factors 
warranting extraschedular consideration are neither shown nor 
alleged.  Notably, the veteran is reported to be employed on 
a full-time basis.  There is no basis in the law or 
regulations for granting this benefit sought, and the claim 
must be denied.  

Left Ring Finger Fracture Residuals

Likewise, the rating schedule provides a noncompensable 
rating for disability of the ring finger to include favorable 
or unfavorable ankylosis.  Amputation is required for a 
compensable rating, and the veteran's finger has not been 
amputated.  Factors warranting extraschedular consideration 
are neither shown nor alleged.  
Left Tympanic Membrane Perforation

Code 6211 provides a noncompensable rating for perforation of 
a tympanic membrane.  The rating schedule does not provide a 
compensable rating for this disability, alone.  Once again, 
factors warranting extraschedular evaluation are neither 
shown nor alleged.  


ORDER

The appeal as to the staged ratings for low back disability 
is granted to the extent that the 40 percent rating "stage" 
is assigned an earlier effective date of May 10, 2000.  A 
rating in excess of 40 percent for low back disability is 
denied.

A rating in excess of 10 percent for tinnitus is denied.

A compensable rating for left finger fracture residuals is 
denied.

A compensable rating for left tympanic membrane perforation 
is denied.


REMAND

On March 2000 VA audiometry the veteran had Level III hearing 
acuity in the right ear, and Level IV hearing acuity in the 
left ear.  These findings warrant a 10 percent rating.  Based 
on that examination, the RO assigned a 10 percent rating for 
bilateral hearing loss.  On February 2004 VA audiometry there 
was Level III hearing acuity in the right ear and Level II 
hearing acuity in the left ear.  These findings warrant a 
zero percent rating.  The 10 percent rating was continued, 
and the veteran seeks further increase.  As noted above, 
these appeals are from initial ratings assigned with the 
grant of service connection, and "staged" ratings are for 
consideration.   

The RO determined that sustained improvement in hearing 
acuity was not show.  The Board notes that the evidence 
presented raises a further question of whether the February 
2004 audiometry is consistent with the March 2000 audiometry 
findings.  This is a medical question requiring further 
examination/medical opinion for resolution.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The veteran should be scheduled for 
VA audiological evaluation, with 
audiometric studies, to determine the 
current severity of his service-connected 
bilateral hearing loss.  The veteran's 
claims folder must be reviewed by the 
examiner in conjunction with the 
examination.  In addition to ascertaining 
the veteran's current hearing acuity, the 
examiner should opine on intertest 
consistency, specifically whether the 
February 2004 audiometry (considered with 
the findings on audiometry conducted 
pursuant to this remand) reflects 
sustained improvement in hearing acuity 
from that noted in March 2000.  The 
examiner should explain the rationale for 
any opinion given.

2.  The RO should review the claim (considering 
"staged ratings").  If it remains denied, the RO 
should issue an appropriate SSOC and give the 
veteran and his representative the opportunity to 
respond.  The case should then be returned to the 
Board.

The purpose of this remand is to assist the veteran in the 
development of his claim.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  This claim must be afforded expeditious 
treatment by the RO.  


	                     
______________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



